RILEY, Judge,
dissenting.
I respectfully dissent. In Gregory v. State, 644 N.E.2d 543 (Ind.1994) our Supreme Court reaffirmed its decision in Beno v. State, 581 N.E.2d 922 (Ind.1991) by saying that the court has held “consecutive sentences manifestly unreasonable where the state sponsors a series of offenses in a sting operation.” As in Beno, Gregory sold the same drug to the same informant on several occasions over a short period. In the instant case, Ragland sold the same drug to the same informant within a six day period. It seems quite clear to me that our Supreme Court has held that in these circumstances consecutive sentences are manifestly unreasonable.
The majority opinion tries to distinguish this case by saying that because the written plea agreement contained an express provision allowing the parties to argue for consecutive or concurrent sentences, Beno is inapplicable. First, as pointed out by Judge Baker in his dissenting opinion in Howard v. State, 626 N.E.2d 574 (Ind.Ct.App.1993), trans. denied, this issue was partially addressed in Woodard v. State, 609 N.E.2d 1185 (Ind.Ct.App.1993), trans. denied, wherein we applied Beno and declared the sentence manifestly unreasonable even though the sentence followed a guilty plea rather than a jury trial. Woodard pled guilty to five counts of dealing in cocaine and was sentenced to five consecutive fifteen-year sentences. The court relied on the Beno decision and held that “the police sting involving multiple buys to the same individual on consecutive days does not permit the same conclusion as to each sentence being served consecutively.” The court held the sentences for dealing cocaine to the same individual on different days was manifestly unreasonable and ordered the sentences served concurrently.
Here, Ragland pled guilty pursuant to a written plea agreement which provided that Ragland would receive no more than 15 years executed on each count, and the parties would be permitted to argue for consecutive or concurrent sentences. The fact that this sentence was imposed within the restrictions contained in the plea agreement, does not mean that the sentence cannot be deemed erroneous if it is manifestly unreasonable.
The majority opinion would seem to allow defendants to enter plea agreements that permit the trial court to have the discretion to order manifestly unreasonable sentences. The purpose of Beno and its progeny is to prevent the State “from conducting any number of additional buys and thereby hook [the defendant] for additional crimes with each subsequent sale.” Beno, 581 N.E.2d at 924. The majority opinion is merely attempting to circumvent the intent of Beno by allowing *56the defendant to enter a plea agreement that leaves the sentencing to the discretion of the trial court. The fact remains that consecutive sentencing for drug stings is manifestly unreasonable whether the defendant is found guilty at trial or enters a plea agreement. I do not believe this was the intent of our supreme court.
Considering Ragland’s lengthy criminal history, I would affirm the trial court’s imposition of the maximum sentence permitted by the plea agreement, but would reverse the imposition of consecutive sentences and order the sentences to be served concurrently.